Case 3:18-cv-01174-BJD-JRK Document 79 Filed 05/09/19 Page 1 of 2 PageID 3084



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

   CITY OF JACKSONVILLE, FLORIDA,
   a Florida municipal corporation, and
   JEA, a body politic and corporate,

                                 Plaintiffs,

   vs.                                                       Case No. 3:18-cv-1174-J-39JRK

   MUNICIPAL ELECTRIC AUTHORITY OF
   GEORGIA, a public corporate and politic of
   the State of Georgia,

                         Defendant.
   __________________________________/

                                               ORDER

          This cause is before the Court on JEA’s Motion for Leave to File a Reply in Support of

   its Motion to Disqualify Orrick as Counsel for MEAG (Doc. No. 41; “Motion”), filed November

   16, 2018. Defendant Municipal Electric Authority of Georgia filed a response in opposition to

   the Motion on November 21, 2018. See MEAG’s Opposition to JEA’s Motion for Leave to File

   a Reply in Further Support of its Motion to Disqualify (Doc. No. 51). Upon due consideration

   of the parties’ arguments and the file, it is

          ORDERED:

          1.     JEA’s Motion for Leave to File a Reply in Support of its Motion to Disqualify Orrick

   as Counsel for MEAG (Doc. No. 41) is GRANTED.

          2.     JEA shall have up to and including May 14, 2019 to file a reply, not to exceed

   seven (7) pages, to Defendant MEAG’s Memorandum of Law in Opposition to Plaintiff JEA’s

   Motion to Disqualify Orrick, Herrington & Sutcliffe LLP as MEAG’s Counsel (Doc. No. 37).
Case 3:18-cv-01174-BJD-JRK Document 79 Filed 05/09/19 Page 2 of 2 PageID 3085



         3.    Defendant Municipal Electric Authority of Georgia may (but is not required to) file

   a sur-reply no later than May 29, 2019. Any sur-reply shall not exceed seven (7) pages.

         DONE AND ORDERED at Jacksonville, Florida on May 9, 2019.




   bhc
   Copies to:
   Counsel of Record




                                                -2-
